Name: Regulation (EEC) No 755/71 of the Commission of 7 April 1971 amending Regulation (EEC) No 1107/68 as regards private storage aid for Grana padano and Parmigiano-Reggiano cheese
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 207 8.4.71 Official Journal of the European Communities No L 83 /47 REGULATION (EEC) No 755/71 OF THE COMMISSION of 7 April 1971 amending Regulation (EEC) No 1107/68 as regards private storage aid for Grana padano and Parmigiano-Reggiano cheese HAS ADOPTED THIS REGULATION: Article 1 The following shall be substituted for the first ­ subparagraph of Article 17 ( 1 ) of Regulation (EEC) No 1107/68 : ' 1 . The amount of private storage aid for Grano padano and Parmigiano-Reggiano cheeses shall be fixed at 2-04 units of account per 100 kilogrammes per month.' THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having Regard to the Treaty establishing the European Economic Community ; Having Regard to Council ¦ Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products , as last amended by Regulation (EEC) No 1253/70 ,2 and in particular Article 8 (5 ) thereof; Whereas Article 17 ( 1 ) of Commission Regulation (EEC) 1107/683 of 27 July 1968 on detailed rules of application for intervention on the market in Grana padano and Parmigiano-Reggiano cheeses, as last amended by Regulation (EEC) No 1479/70,4 fixed the amount of private storage aid for Grana padano ahd Parmigiano-Reggiano cheeses ; whereas, in view of the increase in intervention prices and of price trends, that amount should be altered ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall be applicable from 1 April 1971 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 April 1971 . For the Commission The President Franco M. MALFATTI 1 OJ No L 148, 28.6.1968 , p . 13 . 2 OJ No L 143, 1.7.1970, p. 1 . 8 OJ No L 184, 29.7.1968, p. 29. 4 OJ No L 143, 25.7.1970, p. 10.